Case: 13-31175      Document: 00512968944         Page: 1    Date Filed: 03/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-31175
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          March 13, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

OSCAR HILLS, IV,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:09-CR-46


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Oscar Hills, IV, federal prisoner # 05251-095, who stands convicted of
wire fraud, moves for leave to proceed in forma pauperis (IFP) in this appeal
from the district court’s denial of his motion to stay or enjoin his supervised
release pending our decision in United States v. Hills, No. 13-30960. He also
moves this court to stay his supervised release and the district court’s order of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31175    Document: 00512968944     Page: 2   Date Filed: 03/13/2015


                                 No. 13-31175

restitution during the pendency of his appeal in No. 13-30960, or, in the
alternative, to modify certain conditions of his supervised release.
      By moving to proceed IFP, Hills is challenging the district court’s
certification decision that this appeal was not taken in good faith. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s
good faith “is limited to whether the appeal involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted).
      Since Hills filed the instant appeal, we have issued our decision in
No. 13-30960, affirming the district court’s denial of Hills’s motion to withdraw
his guilty plea. See United States v. Hills, No. 13-30960 (5th Cir. Nov. 18,
2014). Given our affirmance in No. 13-30960, Hills cannot demonstrate a
nonfrivolous issue for appeal with respect to the district court’s denial of his
motion for a stay or injunction. Accordingly, his motion for IFP is DENIED,
and his appeal is DISMISSED. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR.
R. 42.2.
      Moreover, because we have already issued our decision in No. 13-30960,
Hills’s motion to stay his supervised release and the order of restitution
pending that decision is DENIED.           Finally, to the extent Hills seeks
modification of the conditions of his supervised release, he must move for
modification in the district court pursuant to pursuant to 18 U.S.C. § 3583(e)
and Federal Rule of Criminal Procedure 32.1(c). Accordingly, his motion to
modify his conditions of supervised release is also DENIED.




                                       2